The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    211
    128
    media_image1.png
    Greyscale
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.				        FIG. 1 >>>
2.	Claims 3-5 and 12-14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Publication 2020/0266249 to Cho et al (hereinafter Cho).
In re claim 3, Cho discloses an organic light emitting diode device comprising: 
- a substrate 10, an anode (i.e., pixel electrode layer 56, in Fig. 1), a hole injection layer, a hole transport layer, a light emitting layer (i.e., quantum dot light-emitting layer), an electron transport layer, an electron injection layer, and a cathode (i.e., metal layer 55, in ¶0084-0086), wherein the light emitting layer comprises a luminescent body material and a quantum dot material, and the luminescent body material comprises a phosphorescent material for emitting green light and 
In re claim 12, Cho discloses a display device comprising: 
- an organic light emitting diode (OLED) device10, an anode (i.e., pixel electrode layer 56, in Fig. 1), a hole injection layer, a hole transport layer, a light emitting 55, in ¶0084-0086), wherein the light emitting layer comprises a luminescent body material and a quantum dot material, and the luminescent body material comprises phosphorescent material for emitting green light and red light, and a fluorescent material for emitting blue light.
In re claims 4 & 13, Cho discloses colors of light emitted from the luminescent body material and the quantum dot material being same inherently (¶0087 “adjusting the light-emitting diodes having different illuminating colors due to different quantum dot sizes, the uniformity of the light having different illuminating colors in the active illuminating display panel can be achieved,” ¶0095: “the quantum dot emission spectrum has a narrow half peak width and good color purity and color saturation”).
In re claims 5 & 14, Cho discloses an emission spectrum of the luminescent body material overlaps with an absorption spectrum of the quantum dot material (¶0094: “the emission spectrum can achieve the transition from red light to blue light, which also creates the most striking feature of quantum dots spectral adjustability.  In addition, the quantum dot emission spectrum has a narrow half peak width and good color purity and color saturation”).
Claim Rejections - 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-2, 6-11 and 15-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Cho et al (U.S. Publication 2020/0266249) in view of Zhong et al (U.S. Patent No. 10,822,542).
In re claim 1, Cho discloses an organic light emitting diode (OLED) device comprising:
- an anode (i.e., pixel electrode layer 56, in Fig. 1), a hole injection layer, a hole transport layer, a light emitting layer (i.e., quantum dot layer), an electron transport layer, an electron injection layer, and a cathode (i.e., metal layer 55, in ¶0084-0086), wherein the light emitting layer comprises a luminescent body material and quantum dot material, and the luminescent body material comprises a phosphorescent material for emitting green light and red light, and a fluorescent material for emitting blue light.
Cho suggests “radius of the quantum dot smaller than or equal to the exciton Bohr radius… the quantum dot emission spectrum has a narrow half peak width…” [¶0095], but not explicitly a half peak width of the quantum dot material ranges from 12 to 18nm.
It would have been obvious to a person having skills in the art to have modified the quantum dot of Cho by utilizing the claimed “half peak width of the quantum dot material ranges from 12 to 18nm.” Since this is merely a dot width that may be desired for a given application, it has been held that modifying the quantum dot of a semiconductor OLED art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Cho is silent about mass of the quantum dot material accounts for 1% to 50% of mass of the light emitting layer.  It would have been obvious to a person having skills in the art to have modified the quantum dot of Cho by utilizing the claimed “mass of a quantum dot material accounts for 1 to 50% of mass of a light emitting layer.” Since this is merely a mass comparison of quantum dot that may be desired for a given application, it has been held that modifying the quantum dot of a semiconductor OLED art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Cho discloses colors of light emitted from the luminescent body material and the quantum dot material being same inherently (¶0087: “adjusting the light-emitting diodes having different illuminating colors due to different quantum dot sizes, the uniformity of the light having different illuminating colors in the active illuminating display panel can be achieved,” ¶0095: “the quantum dot emission spectrum has a narrow half peak width and good color purity and color saturation”).
In re claims 6 & 15, Cho suggests “radius of the quantum dot smaller than or equal to the exciton Bohr radius… the quantum dot emission spectrum has a narrow half peak width…” [¶0095], but not explicitly a half peak width of the quantum dot material ranges from 12 to 18nm.
It would have been obvious to a person having skills in the art to have modified the quantum dot of Cho by utilizing the claimed “half peak width of the quantum dot material ranges from 12 to 18nm.” Since this is merely a dot width that may be desired for a given application, it has been held that modifying the quantum dot of a semiconductor OLED art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 7 & 16, Cho does not suggest of the quantum dot material accounts for 1% to 50% of mass of the light emitting layer.  It would have been obvious to a person having skills in the art to have modified the quantum dot of Cho by utilizing the claimed “quantum dot material accounts for 1% to 50% of mass of the light emitting layer.” Since this is merely a quantum dot mass that may be desired In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 8 & 17, Cho discloses the quantum dot material comprises at least one of organic-inorganic hybrid perovskites, inorganic perovskite quantum dots, 2-6 group quantum dots, 3-5 group quantum dots, 4-6 group quantum dots, or 1-3-6 group quantum dots, and core-shell structures of the 2-6 group quantum dots, core-shell structures of the 3-5 group quantum dots, core-shell structures of the 4-6 group quantum dots, or core-shell structures of the 1-3-6 group quantum dots [¶0089-0094].
In re claims 9 & 18, Cho discloses material of the hole injection layer, the hole transport layer, the electron transport layer, and the electron injection layer comprises at least one of metal oxide nanoparticles, organic materials, or graphene [¶0086 & 0095]. 
In re claims 10 & 19, Cho does not disclose an energy level of material of the hole injection layer, the hole transport layer, the electron transport layer, and the electron injection layer matches an energy level of the quantum dot material.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “energy level of material of the hole injection layer, the hole transport layer, the electron transport layer, and the electron injection layer matches an energy level of the quantum dot material” of any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 11 & 20, Cho does not disclose a thickness of the OLED device ranges from 50 to 1000nm. 
Zhong suggests “the thickness of the composite luminescent material obtained upon vacuum drying is 0.001 to 5 mm” [col. 8, ln.24].
Nevertheless, it would have been obvious to a person having skills in the art to have modified the OLED device of Cho by utilizing the claimed “thickness of the OLED device ranges from 50 to 1000nm.” Since this is merely a OLED thickness that may be desired for a given application, it has been held that modifying the semiconductor OLED art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 15, 2021										    /Calvin Lee/

    PNG
    media_image2.png
    7
    666
    media_image2.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815